Exhibit 10.2

 

Mr. Charles Gallagher

[Intentionally Omitted]

December 19, 2008

 

Dear Charles,

 

Reference is made to your Employment Agreement dated as of December 18, 2007
with Virgin Media Inc., as amended on June 3, 2008 (the “Agreement”).  Terms
used but not defined in this letter shall have the meaning of such terms as
defined in the Agreement.

 

The terms of the Agreement will remain in effect in all respects, except as
follows:

 

·                  Term.  The expiration date of the Agreement shall be
March 31, 2009.

 

·                  Base Salary.  Section 3(a) of the Agreement is hereby amended
such that the Base Salary paid to you under the Agreement shall be £330,000,
effective from April 1, 2008 and payable during the term of your employment.

 

·                  Bonus.  To reflect your increase in Base Salary, subject to
the terms and conditions set forth in Section 3(b)(i) of the Agreement
(including the achievement of the Initial Term Performance Conditions and Second
Term Performance Conditions), you shall be entitled to earn a cash bonus of up
to £108,750 at the expiration of the Initial Term and up to £123,750 at the
expiration of the Second Term, determined in accordance with the terms of the
Agreement (representing 75% of your Base Salary, on a pro rata basis). For the
period of January 1 to March 31, 2009 (the “Extension Period”), you shall be
entitled to receive a bonus not to exceed 75% of your Base Salary for that
period subject to the achievement of performance conditions to be established by
the Chief Executive Officer and the Compensation Committee; such payment, if
any, shall be made as soon as practicable following: March 31, 2009, the
execution and delivery to the Company of the general release of claims set forth
in Section 6(g) of the Agreement, and the expiration of any applicable
revocation period.

 

·                  Retention Payment.  (A) In consideration of you continuing to
serve as Senior VP-Finance for the duration of the 2008 calendar year, so long
as you have not terminated your employment on or before December 31, 2008, the
Company shall pay you a retention payment (the “Retention Payment”) equal to six
months of your Base Salary on December 31, 2008. (B) In the event that your
employment is terminated by the Company, other than for Cause, prior to
December 31, 2008, the Company shall make the Retention Payment to you as soon
as practicable following the events described above, together with any other
amount(s) due under Section 6(b) of the Agreement in connection with such
termination.

 

--------------------------------------------------------------------------------


 

·                  Medical Benefits.  Upon expiration of the employment term,
the Company shall pay for the continued medical benefits for the Executive and
his family under (and in accordance with the terms of) COBRA for six calendar
months after the expiration date; provided, that the payment by the Company of
the COBRA medical benefits pursuant to this sentence shall terminate when the
Executive first obtains any subsequent employment or at the end of the six
calendar month period. The Executive agrees to notify the Managing Director of
HR promptly of such new employment.  Should the Executive not have secured
employment by the end of the six month period, he is entitled to a further 12
calendar month period of COBRA at his own expense payable through the Company.

 

The Executive agrees that any change in his duties during the Extension Period
shall not constitute a Constructive Termination Without Cause under the
Agreement.  This letter shall be governed by and construed in accordance with
the internal laws of the State of New York (without regard, to the extent
permitted by Law, to any conflict of law rules which might result in the
application of laws of any other jurisdiction).

 

 

Sincerely,

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

By:

    /s/Bryan H Hall

 

Name:    Bryan H Hall

 

Title:      Secretary and General Counsel

 

 

 

 

 

AGREED & ACCEPTED:

 

 

 

        /s/ Charles Gallagher

 

Charles Gallagher

 

--------------------------------------------------------------------------------